Exhibit 10.2 OFFICE LEASE AGREEMENT Between CARILLON PROPERTIES (LANDLORD) andAIRLINE INTELLIGENCE SYSTEMS INC. (TENANT) Table of Contents SECTION PAGE 1. Lease Data and Exhibits 1 (a) Development, Building, Premises 1 (b) Tenant's Pro Rata Share of the Building 1 (c) Tenant's Pro Rata Share of Development Common Areas 1 (d) Term, Commencement and Expiration Dates 1 (e) Basic Rent 1 (f) Letter of Credit 2 (g) Exhibits 2 2. Premises 3 3. Rent 3 4. Construction of Tenant Improvements 3 5. Uses 3 (a) General Use 3 6. Hazardous Materials 3 (a) Landlord's Right to Cure 4 (b) Landlord's Release 4 (c) Third Parties 4 (d) Complete Agreement 4 7. Additional Rent 4 (a) Tenant Payment 4 (b) Definitions 4 (c) Manner of Payment 7 (d) Proration 7 (e) Landlord's Records 7 8. Personal Property Taxes 7 9. Taxes on Rent 7 10. Maintenance and Other Services by Landlord 8 11. Assignment and Subletting 8 (a) Prior Written Consent 8 (b) Approval Process 8 (c) Limitation of Landlord's Withholding Consent 9 (d) Requirements 9 (e) Processing Fee 9 (f) Subleasing Profits 9 (g) Recapture 9 12. Care of Premises 10 13. Surrender of Possession 10 14. Alterations 10 15. Entry and Inspection 11 16. Damage or Destruction 11 (a) Damage and Repair 11 (b) Business Interruption 11 (c) Tenant Improvements 11 17. Indemnification 12 18. Insurance 12 (a) Liability Insurance 12 (b) Property Insurance 12 (c) Insurance Policy Requirements 12 (d) Waiver of Subrogation 12 (e) Landlord's Insurance 12 19. Advertising and Signs 13 20. Insolvency and Liens 13 (a) Insolvency 13 (b) Liens 13 21. Condemnation 13 (a) Entire Taking 13 (b) Partial Taking 14 (c) Awards and Damages 14 22. Default 14 (a) Cumulative Remedies 14 (b) Tenant's Right to Cure 14 (c) Vacation and Abandonment 14 (d) Landlord's Re-entry 14 (e) Reletting the Premises 14 (f) Right to Perform 15 (g) Late Payments 15 23. Subordination to Mortgage 15 24. Mortgagee Protection 15 25. Holdover 15 26. Agent 15 27. Notices 15 28. Costs and Attorneys' Fees 16 29. Estoppel Certificates 16 30. Limitation of Liability 16 31. Transfer of Landlord's Interest 16 32. Nonwaiver 16 33. Quiet Possession 16 34. Letter of Credit 16 35. Landlord Default 17 36. General 17 (a) Headings 17 (b) Heirs and Assigns 17 (c) No Brokers 17 (d) Identification of Tenant 17 (e) Entire Agreement 18 (f) Severability 18 (g) Force Majeure 18 (h) Changes to Building 18 (i) Building Directory 18 (j) Governing Law 18 (k) Corporate Authority 18 (1) Notice Addresses 18 (m) Recordation 18 Notary 20 Exhibit A-l Legal and Development Description 21 Exhibit A-2 Site Layout 22 Exhibit B Floor Plan 23 Exhibit C INTENTIONALLY OMITTED 24 Exhibit D Additional Provisions 25 Exhibit E Parking Agreement 27 Exhibit F Subordination, Non-Disturbance & Attornment Agrmt 29 Exhibit G Form of Tenant Estoppel Certificate 33 Exhibit H Fomr of Letter of Credit Acceptable to Landlord 34 Office Lease Agreement THIS LEASE AGREEMENT ("Lease") is dated the day of, 2007, by and between CARILLON PROPERTIES, a Washington general partnership ("Landlord"), and AIRLINE INTELLIGENCE SYSTEMS INC., a Delaware corporation ('Tenant"). Landlord and Tenant agree as follows: 1.Lease Data and Exhibits. The following terms shall have the meanings provided in this Section I unless otherwise specifically modified herein: (a)Development, Building and Premises. "Development" as used in this Lease means all of the buildings, grounds, streets, parking areas and other improvements comprising the multi-use development known as Carillon Point and located in Kirkland, Washington, legally described on Exhibit A-1 and shown on Exhibit A-2. '"Building" as used in this Lease means Building 3000 in the Development; the Building is comprised of approximately 120,929 rentable square feet. "Premises" as used in this Lease means that space consisting of approximately 15,166 rentable square feet on the fifth (5th) floor of the Building, as outlined on the floor plan attached hereto as Exhibit B. The address of the Premises is 3500 Carillon Point, Kirkland, WA 98033. (b)Tenant's Pro Rata Share. Tenant's Pro Rata Share of the Building is 12.54% calculated by dividing the rentable square feet of the Premises by the rentable square feet of the Building, as each may be reasonably determined from time to time by Landlord, in accordance with BOMA International Standard Method for Measuring Floor Area in Office Buildings, ANSI Z65.1-1996 ("BOMA International Standards"). (c)Building's Pro Rata Share of the Development Common Areas. The Building's Pro Rata Share of the Development is 20.49% calculated by dividing the rentable square feet of the Building by the rentable square feet of all buildings in the Development (and Landlord shall include a reasonable portion of rentable square feet for the hotel and marina), as each may be reasonably determined from time to time by Landlord, in accordance with BOMA International Standards. (d)Term. Commencement and Expiration Dates. The term of this Lease (the 'Term") shall commence on the later of (i) July 15, 2007, and (ii) the date that Landlord delivers the Premises (the "Commencement Date"), and shall expire on the date that is sixty-three (63) months after the Commencement Date (the "Expiration Date"), unless earlier terminated as provided herein. Landlord shall use commercially reasonable efforts to deliver possession of the Premises to Tenant on or before July 15, 2007. If the Commencement Date has not occurred by July 15, 2007 due to the failure of an existing tenant to vacate the Premises, Tenant agrees that Landlord shall not be liable to Tenant for any loss or damage resulting there from and this Lease shall not be void or voidable, and Landlord shall diligently proceed with eviction proceedings against such holdover tenant(s), at Landlord cost and expense. Notwithstanding the foregoing, (i) Tenant shall have no obligation to pay Basic Rent or any other rent or charges payable under this Lease until the Premises has been delivered to Tenant, and (ii) if the Commencement Date has not occurred by October 15, 2007, Tenant shall be entitled to terminate this Lease by delivering written notice to Landlord of such termination, in which event neither Landlord nor Tenant shall have any further obligations hereunder and Landlord will promptly return the Letter of Credit (defined in Section 1(f)) and any prepaid rent or other charges paid by Tenant to Landlord.
